DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. In reference to applicant’s arguments with respect to Quaid not teaching the step of “adjusting angle of orientation of a two-dimensional viewing plane”, the display 30 is described as a device for displaying 2D or 3D images for example a monitor, a projector, or a wearable display. Claim 2 or the description given in the specification with respect to the orientation of the viewing plane do not specifically point out what orientation is applicant is referring too. By using a monitor described in Quaid, we can easily modify the angle of the monitor which in fact modifies the viewing plane. The specification (including the drawings) as well as the original claims do not provide any support for any other interpretation of the viewing plane. Applicant’s figure 5 describes a viewing plane 502 which is in reference to the actual monitor of the surgical system. If the examiner’s interpretation of the viewing plane is different from applicant’s invention, applicant needs to point out where in the original specification we can find a clear description of how the angle of orientation of a 2-D viewing plane is modified. 
In reference to the other portions of claim 2 directed to the pointer being constrained to a two-dimensional plane, Quaid describes in col. 25 lines 33-67 and col. 26 lines 1-2 that haptic device 113 can take the form of an input device such as a pointer and be constrained to move within a specific portion set by a haptic object.  
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 2, 10-14, 19-23, and 26-31 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Quaid, III (US Patent 7206626), previously resented.
Claim 2, Quaid, III teaches a method for operating a tele-operated surgical system comprising: In a first mode, displaying at a tele-operated surgical system (display 30 which displays pictures in 2-D or 3-D as described in col. 5 lines 33-42), a three-dimensional view of slave instrument 112 and an object which is being worked on (see for example the description of fig. 6A); receiving at the surgical system feedback from the movement of haptic device 113 which holds instrument 112 within the surgical site (see for example the description of fig. 5); In a second mode, displaying at display 30 a graphical user interface 31 in a two-dimensional view plane, constraining the movement of the haptic device 113 (master controller), and receiving feedback information from a series of sensors in order to control movement of  pointer 31 (see for example the description in col. 29 lines 20-42). Additionally, Quaid, III teaches that the user can move/adjust the master controller to change the view, orientation, placement, or position of the displayed content on the user interface (see col 25 lines 19-67, col. 26 lines 1-67, col. 27 lines 1-19, and col. 29 lines 1-5).
Claim 10, Quaid, III describes in fig. 9 and corresponding description how pointer 31 which is operated by the surgeon is shown on display 30 (see also col. 26 lines 37-47, col. 29 lines 1-5)
Claims 11 and 19, Quaid, III describes in fig. 8 and corresponding description how the surgeon moves the haptic device around and said movement is detected by 
Claims 12 and 21, Quaid, III describes input device 34 which sends command signals to the haptic device 113, wherein the input device is described as a keyboard, a mouse, a trackball. A surgeon can pinch a mouse to control operation of the haptic device as well as manipulate the 2-d or 3-D images of display 30.
Claims 13 and 22, as described before the surgical system 11 is capable of exclusively operating in a 2-D or 3-D haptic plane.
Claims 14 and 23, Quaid, III teaches a surgical tele-operated system comprising a first controller which includes input interface 34 and haptic device 113 connected to a display unit 30, wherein the controller in a first mode, displaying at a tele-operated surgical system (display 30 which displays pictures in 2-D or 3-D as described in col. 5 lines 33-42), a three-dimensional view of slave instrument 112 and an object which is being worked on (see for example the description of fig. 6A); receiving at the surgical system feedback from the movement of haptic device 113 which holds instrument 112 within the surgical site (see for example the description of fig. 5); In a second mode, displaying at display 30 a graphical user interface 31 in a two-dimensional view plane, constraining the movement of the haptic device 113 (master controller), and control movement of  pointer 31, wherein the displayed images can be reconfigured, repositioned, or oriented in different ways based on the user’s design (see for example the description in col 25 lines 19-67, col. 26 lines 1-67, col. 27 lines 1-19, and col. 29 lines 1-5col. 29 lines 20-42).

Claims 26-27 and 29-30, as described above with respect to the rejection of claim 2, Quaid, III teaches adjusting the orientation, placement, position of displayed images (see the description of fog. 8), and the desired angle is not given any patentable weight because it is considered a design choice. Quaid, III teaches the position and orientation of the images are adjustable, the specific way the images are adjusted depends on the selection of the user.
Claims 28 and 31, Quaid, III teaches in figures 5 and 8 that multiple images are displayed such as the cursor 31 and anatomical images. The position of the two images is considered a design choice. Therefore, the fact the images are offset from each other or one on top of the other is a design choice and not given any patentable weight.





Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/RINA I DUDA/Primary Examiner, Art Unit 2846